DETAILED ACTION
This Office action is in reply to correspondence filed 29 July 2022 in regard to application no. 16/763,920.  Claims 8, 13 and 14 have been cancelled.  Claims 15-25 were never entered and are not included in the present set of claims.  Claims 1-7 and 9-12 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: in a previous Office action, many, but not all claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under § 103 based on various combinations of the following references: Trevino, Ellis, Mimassi, Lantrip et al., Mager et al., Gilboa and Messier.
Claim 8 was among the claims not previously rejected under § 101 or 103, and was indicated to be allowable if “rolled up” into independent claim 1, which the applicant has now done.  Just to be thorough, we will explain why neither rejection is made.
In regard to § 101, the physical structure of the assembly – the location and orientation of the scanner bodies, supports, trays and cameras – are integral to the claim (they are what allow a photograph to be consistently obtained from a predictable angle) and, in combination with the management server, sufficiently recite a particular machine, referring to MPEP § 2106.05(b).  This is as opposed to a generic computer, which would not have the claimed tray support, camera orientation and so on.  Thus, though the claims recite an abstract idea (as was previously explained in detail), they now integrate the abstract idea into a practical application and are thus not directed to the abstract idea.  As such, the rejection is withdrawn.
In regard to the state of the art at the relevant time – November 2017, the priority date of the present claims – and in addition to the prior art previously made of record, Lee (U.S. Publication No. 2017/0184383) discloses an ammunition inspection system [title] that pushes the subject of a photograph (“ammunition cartridges”) out of “tray units” in a direction “perpendicular to an image capturing direction” of the camera taking the photograph. [0006] But this is not identical to the structure of the objects in the present claims; in any event, it is difficult to see how a person of skill in the art, trying to solve a problem of dietary intake analysis (as does the present invention), would be motivated to look at any art whatever in the realm of ammunition inspection.
Quinn et al. (U.S. Publication No. 2017/0020461) discloses monitoring a person’s functional capacity [title] in which a system includes “cameras” which “capture [] images of the food the individual consumes” and uses “nutritional facts” associated therewith. [0200] But none of these, alone or if combined, disclose every feature of the present claims, and in particular the arrangement of camera, supports and tray to capture a consistent view of a tray’s contents, in combination with the other limitations of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694